Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2nd, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thurman et al (US 2014/0222177).

Claim 1: Thurman teaches a court information establishing method adapted for an electronic device, the court information establishing method comprising:
Thurman Figures 11, 12; Paragraphs [0117]-[0118]);  
5providing a prompt message indicating to move the external smart ball from a first characteristic spot of a court to a second characteristic spot of the court(Thurman Paragraphs [0097], [0119]); 
obtaining sensing information from the external smart ball after providing the prompt message(Thurman Figure 1; Paragraphs [0052], [0054]-[0061]); 
calculating a movement trajectory of the external smart ball according to the sensing 10information(Thurman Figure 1; Paragraphs [0052], [0054]-[0061]); and 
obtaining a direction of a line connecting the first characteristic spot and the second characteristic spot of the court in a geomagnetic coordinate(Thurman Figure 1; Paragraphs [0052], [0054]-[0061]),
wherein the method further comprises: 
obtaining positioning information of the court(-GPS- Thurman Paragraphs [0056], [0081]); and 
obtaining advanced information of the court from an external server according to the position information(-including temperature, humidity, and/or wind conditions- Thurman Paragraph [0081]); and
establishing and recording court information of the court (-including measured court calibration information, ferromagnetic properties, - Thurman Paragraphs [0054], [0155]-[0157])
Thurman Paragraphs [0056], [0081]), the advanced information of the court(-including temperature, humidity, and/or wind conditions- Thurman Paragraph [0081]) , and the direction of the line connecting the first characteristic spot in the geomagnetic coordinate (Thurman Paragraphs [0052] [0054]),
wherein the advanced information records a court name, court address, a court phone number, a court opening time, and a court number (Wherein the described stored content described Non-functional Descriptive material that while considered is not sufficient to separate the claimed invention from the applied prior art- See MPEP 2111.05(III))
Thurman teaches the invention as presented above including that remote network sources provide types of advanced information of the court concerning court environment conditions including temperature, humidity, and/or wind conditions (Thurman Paragraph [0081]).and separately that networked connected servers are usable to store and provide other types of calibration information concerning shot signatures to facilitate the sharing of the same with other users (Thurman Paragraphs [0067], [0080]).  While the prior art of Thurman does not explicitly teach that the remote network sources providing advanced information of the court is a server, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have utilized the known servers of Thurman to store the advanced information of the court of Thurman in order to provided the expected and predictable result of utilizing a server as a known type remote network source suitable for the Thurman Paragraphs [0067], [0080]).
Further as previously noted the prior art of Thurman teaches the use advanced information of the court concerning court environment conditions including temperature, humidity, and/or wind conditions (Thurman Paragraph [0081]).  While the prior art of Thurman does not teach that the advanced information records a court name, court address, a court phone number, a court opening time, and a court number, the applicant’s specification does not teach the particular data convey based on geolocation provides a specific function or purpose.  Additionally, one of ordinary skill in the art before the applicant’s earliest effective filing date would have expected either the conveyed geo-location based environmental data of Thurman or the court name, court address, a court phone number, a court opening time, and a court number as claimed to equally convey location specific information to the user device.  Accordingly it would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have included the additional location specific information of court name, court address, a court phone number, a court opening time, and a court number in addition to or alternatively in place of the location specific information of Thurman because such would have represented a matter of obvious design choice and provide the expected and predictable result of conveying identifying court specific information to the user base on the their geo-location.


Claim 2: Thurman teaches the court information establishing method according to claim 1, wherein the sensing information comprises magnetic field information, acceleration information, and angular velocity 15information(Thurman Paragraphs [0054]-[0155], [0157]).  

Claim 3: Thurman teaches the court information establishing method according to claim 1, wherein calculating the movement trajectory of the external smart ball according to the sensing information comprises: 
calculating acceleration of the external smart ball according to the sensing information(Thurman Figure 1; Paragraphs [0045], [0061]); 
determining a first time when the external smart ball is at the first characteristic spot and 20a second time when the external smart ball is at the second characteristic spot according to the acceleration(Thurman Figures 1, 7a-7c; Paragraph [0086]); and 
calculating the movement trajectory of the external smart ball according to the acceleration, the first time, and the second time(Thurman Figures 1, 7a-7c; Paragraph [0086]).  

Claim 4: Thurman teaches the court information establishing method according to claim 1, wherein obtaining 25the direction of the line connecting the first characteristic spot and the second characteristic spot of the court in the geomagnetic coordinate comprises:
Thurman Paragraphs [0155]-[0157]); and
calculating an angle between the line connecting the first characteristic spot and the second characteristic spot and a geomagnetic north of the geomagnetic coordinate according to a projection of the movement trajectory(-describing the characterization of launch direction with reflection to magnetic compass north-  Thurman Paragraphs [0045], [0054]).  

5 Claim 5: Thurman teaches the court information establishing method according to claim 3, wherein determining the first time when the external smart ball is at the first characteristic spot and the second time when the external smart ball is at the second characteristic spot according to the acceleration comprises: 
determining a start time, a plurality of movement times, and an end time of the external 10smart ball according to the acceleration (Thurman Figures 7a-7c).

Claim 6: Thurman teaches the court information establishing method according to claim 5, wherein calculating the movement trajectory of the external smart ball according to the acceleration, the first time, and the second time comprises:
taking the start time as the first time and taking the end time as the second time(-Respectively correlating to the ‘release’ and ‘floor’ portions of the ball flight- Thurman Figures 7a-7c). 

7: Thurman teaches the court information establishing method according to claim 5, wherein calculating the movement trajectory of the external smart ball according to the acceleration, the first time, and the second time comprises: 
taking a time following the start time as the first time and taking the end time as the second time (Thurman Figures 1, 7a-7c; Paragraph [0086]).  

20 Claim 8: Thurman teaches the court information establishing method according to claim 5, wherein calculating the movement trajectory of the external smart ball according to the acceleration, the first time, and the second time comprises:
taking a time following the start time as the first time and taking a time preceding the end time as the second time(Thurman Figures 1, 7a-7c; Paragraph [0086]). 
 
25 Claim 9: Thurman teaches the court information establishing method according to claim 5, wherein the acceleration is greater than a first threshold at the start time, the acceleration is less than a second threshold at the movement times, and the acceleration is greater than a third threshold at the end time (-alternatively described as ‘signatures’ - Thurman Figures 1, 7a-7c; Paragraph [0065], [0090]-[0094]).  

Claim 10: Thurman teaches the court information establishing method according to claim 9, wherein the second threshold is greater than the first threshold, and the Thurman Figures 1, 7a-7c; Paragraph [0086]).  


Claim 13: Thurman teaches an electronic device adapted for establishing court information, the electronic device comprising: 
a communication part establishing connection with an external smart ball and obtaining sensing information from the external smart ball (Thurman Figures 11, 12; Paragraphs [0117]-[0118]); 
 20a prompting part providing a prompt message, wherein the prompt message indicates to move the external smart ball from a first characteristic spot of a court to a second characteristic spot of the court (Thurman Paragraphs [0097], [0119]); 
a processor coupled to the communication part and the prompting part and calculating a movement trajectory of the external smart ball according to the sensing information to obtain a 25direction of a line connecting the first characteristic spot and the second characteristic spot of the court in a geomagnetic coordinate (Thurman Figure 1; Paragraphs [0052], [0054]-[0061]);
a position part coupled to the processor  and obtaining positioning information of the court(-GPS- Thurman Paragraphs [0056], [0081]); and 
a storage part coupled to the processor and recording data(-including measured court calibration information, ferromagnetic properties, - Thurman Paragraphs [0054], [0155]-[0157]);
Thurman Paragraph [0081]); and
establishing and recording court information of the court (-including measured court calibration information, ferromagnetic properties, - Thurman Paragraphs [0054], [0155]-[0157])
wherein the processor further establishes the court information of the court and records the court information in the storage part, wherein the court information comprises the position information of the court(-GPS- Thurman Paragraphs [0056], [0081]), the advanced information of the court(-including temperature, humidity, and/or wind conditions- Thurman Paragraph [0081]) , and the direction of the line connecting the first characteristic spot in the geomagnetic coordinate (Thurman Paragraphs [0052] [0054]),
wherein the advanced information records a court name, court address, a court phone number, a court opening time, and a court number (Wherein the described stored content described Non-functional Descriptive material that while considered is not sufficient to separate the claimed invention from the applied prior art- See MPEP 2111.05(III))

Thurman teaches the invention as presented above including that remote network sources provide types of advanced information of the court concerning Thurman Paragraph [0081]).and separately that networked connected servers are usable to store and provide other types of calibration information concerning shot signatures to facilitate the sharing of the same with other users (Thurman Paragraphs [0067], [0080]).  While the prior art of Thurman does not explicitly teach that the remote network sources providing advanced information of the court is a server, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have utilized the known servers of Thurman to store the advanced information of the court of Thurman in order to provided the expected and predictable result of utilizing a server as a known type remote network source suitable for the distribution of information with users as taught by Thurman (Thurman Paragraphs [0067], [0080])
Further as previously noted the prior art of Thurman teaches the use advanced information of the court concerning court environment conditions including temperature, humidity, and/or wind conditions (Thurman Paragraph [0081]).  While the prior art of Thurman does not teach that the advanced information records a court name, court address, a court phone number, a court opening time, and a court number, the applicant’s specification does not teach the particular data convey based on geolocation provides a specific function or purpose.  Additionally, one of ordinary skill in the art before the applicant’s earliest effective filing date would have expected either the conveyed geo-location based environmental data of Thurman or the court name, court address, 


Claim 16: Thurman teaches a non-transitory computer readable storage medium recording a program, wherein 15the program is loaded via a computing device to perform: 
establishing connection with an external smart ball (Thurman Figures 11, 12; Paragraphs [0117]-[0118]); 
providing a prompt message indicating to move the external smart ball from a first characteristic spot of a court to a second characteristic spot of the court (Thurman Paragraphs [0097], [0119]); 
obtaining sensing information of the external smart ball after providing the prompt 20message (Figure 1; Paragraphs [0052], [0054]-[0061]); and 

wherein the program is loaded via a computing device to further perform: 
obtaining positioning information of the court(-GPS- Thurman Paragraphs [0056], [0081]); and 
obtaining advanced information of the court from an external server according to the position information(-including temperature, humidity, and/or wind conditions- Thurman Paragraph [0081]); and
establishing and recording court information of the court (-including measured court calibration information, ferromagnetic properties, - Thurman Paragraphs [0054], [0155]-[0157])
wherein the court information comprises the position information of the court(-GPS- Thurman Paragraphs [0056], [0081]), the advanced information of the court(-including temperature, humidity, and/or wind conditions- Thurman Paragraph [0081]) , and the direction of the line connecting the first characteristic spot in the geomagnetic coordinate (Thurman Paragraphs [0052] [0054]).
wherein the advanced information records a court name, court address, a court phone number, a court opening time, and a court number (Wherein the described stored content described Non-functional Descriptive material that while considered is not sufficient to separate the claimed invention from the applied prior art- See MPEP 2111.05(III))

Thurman teaches the invention as presented above including that remote network sources provide types of advanced information of the court concerning court environment conditions including temperature, humidity, and/or wind conditions (Thurman Paragraph [0081]).and separately that networked connected servers are usable to store and provide other types of calibration information concerning shot signatures to facilitate the sharing of the same with other users (Thurman Paragraphs [0067], [0080])..  While the prior art of Thurman does not explicitly teach that the remote network sources providing advanced information of the court is a server, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have utilized the known servers of Thurman to store the advanced information of the court of Thurman in order to provided the expected and predictable result of utilizing a server as a known type remote network source suitable for the distribution of information with users as taught by Thurman (Thurman Paragraphs [0067], [0080]).
Further as previously noted the prior art of Thurman teaches the use advanced information of the court concerning court environment conditions including temperature, humidity, and/or wind conditions (Thurman Paragraph [0081]).  While the prior art of Thurman does not teach that the advanced information records a court name, court address, a court phone number, a court opening time, and a court number, the applicant’s specification does not teach the particular data convey based on geolocation provides a specific function or .



Response to Arguments
Applicant's arguments filed August 2nd, 2021 have been fully considered but they are not persuasive. 
The Applicant’s remarks as presented on pages 8 and 9 of the above dated reply propose that amended claims features directed to the inclusion of a court name, court address, a court phone number, a court opening time, and a court number as “advanced information”, as presented in claims 1, 13, and 16 and further incorporated 
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/           Examiner, Art Unit 3715      

/DAVID L LEWIS/           Supervisory Patent Examiner, Art Unit 3715